PART 2
CREDIT AGREEMENT
dated as of May 10, 2001
among
MU SKIN ENTERPRISES, INC.
VARIOUS FINANCIAL INSTITUTIONS,
and
BANK OF AMERICA, N.A.
as Adminstrative Agent



         (i)     the successor corporation to which all or substantially all of
the Company’s assets have been sold, leased or transferred (the “successor
corporation”) is a solvent United States corporation, and

         (ii) the successor corporation executes and delivers to each Lender its
assumption of the due and punctual payment of the principal of and premium, if
any, and interest on the Loans, and the due and punctual performance and
observation of all of the covenants in this Agreement, the Collateral Documents
and each other Loan Document to be performed or observed by the Company and
shall furnish to the Administrative Agent an opinion of counsel, reasonably
satisfactory to the Required Lenders, to the effect that the instrument of
assumption has been duly authorized, executed and delivered and constitutes the
legal, valid and binding contract and agreement of such successor corporation
enforceable in accordance with its terms, except as enforcement of such terms
may be limited by bankruptcy, insolvency, reorganization, moratorium and similar
laws affecting the enforcement of creditors’ rights generally and by general
equitable principles.

         No such conveyance, transfer or lease of all or substantially all of
the assets of the Company shall have the effect of releasing the Company or any
successor corporation that shall theretofore have become such in the manner
prescribed in this Section 10.13 from its liability under this Agreement or the
other Loan Documents.

         (c)     Not, and not permit any Restricted Subsidiary to, sell, lease
(as lessor), transfer, abandon or otherwise dispose of assets to any Person;
provided that the foregoing restrictions do not apply to:

         (i)     the sale, lease, transfer or other disposition of assets of the
Company to a Restricted Subsidiary or of a Restricted Subsidiary to the Company
or another Restricted Subsidiary;

         (ii) the sale in the ordinary course of business of inventory held for
sale, or equipment, fixtures, supplies or materials that are no longer required
in the operation of the business of the Company or any Restricted Subsidiary or
are obsolete;

         (iii)     the sale of property of the Company or any Restricted
Subsidiary and the Company’s or any Restricted Subsidiary’s subsequent lease, as
lessee, of the same property, within 270 days following the acquisition or
construction of such property;

         (iv)     the sale of assets of the Company or any Restricted Subsidiary
for cash or other property to a Person or Persons (other than an Affiliate) if
(A) such assets (valued at net book value) do not constitute a “substantial
part” of the assets of the Company and the Restricted Subsidiaries, (B) in the
opinion of a Responsible Officer of the Company, the sale is for fair value and
is in the best interests of the Company, and (C) immediately after


50

giving effect to the transaction, no Event of Default or Unmatured Event of
Default would exist; or

         (v)     the sale of assets meeting the conditions set forth in clauses
(B) and (C) of clause (iv) above, as long as the net proceeds from such sale in
excess of a substantial part of the assets of the Company and the Restricted
Subsidiaries are (x) applied within 270 days of the date of receipt to the
acquisition of productive assets useful and intended to be used in the operation
of the business of the Company or the Restricted Subsidiaries, or (y) used to
repay any Indebtedness of the Company or the Restricted Subsidiaries (other than
Indebtedness that is in any manner subordinated in right of payment or security
in any respect to Indebtedness hereunder, Indebtedness owing to the Company, any
of its Subsidiaries or any Affiliate and Indebtedness in respect of any
revolving credit or similar credit facility providing the Company or any of the
Restricted Subsidiaries with the right to obtain loans or other extensions of
credit from time to time, except to the extent that in connection with such
payment of Indebtedness the availability of credit under such credit facility is
permanently reduced not later than 270 days after the date of receipt of such
proceeds by an amount not less than the amount of such proceeds applied to the
payment of such Indebtedness).

         (d)     For purposes of Section 10.13(c), a sale of assets will be
deemed to involve a “substantial part” of the assets of the Company and the
Restricted Subsidiaries if the book value of such assets, together with all
other assets sold during such fiscal year (except those assets sold pursuant to
clauses (i) through (iii) of Section 10.13(c)), exceeds 10% of the Consolidated
Total Assets of the Company and the Restricted Subsidiaries determined as of the
end of the immediately preceding fiscal year.

         (e)      Not, and not permit any Restricted Subsidiary to, issue shares
of stock (or any options or warrants to purchase stock or other Securities
exchangeable for or convertible into stock) of any Restricted Subsidiary except
(i) to the Company, (ii) to a Wholly-Owned Restricted Subsidiary, (iii) to any
Restricted Subsidiary that owns equity in the Restricted Subsidiary issuing such
equity, or (iv) with respect to a Restricted Subsidiary that is a partnership or
joint venture, to any other Person who is a partner or equity owner if such
issuance is made pursuant to the terms of the Joint Venture Agreement or
Partnership Agreement entered into in connection with the formation of such
partnership or joint venture; provided that Restricted Subsidiaries may issue
directors’ qualifying shares and shares required to be issued by any applicable
foreign law regarding foreign ownership requirements. The Company will not, and
will not permit any Restricted Subsidiary to sell, transfer or otherwise dispose
of its interest in any stock (or any options or warrants to purchase stock or
other Securities exchangeable for or convertible into stock) of any Restricted
Subsidiary (except to the Company or a Wholly-Owned Restricted Subsidiary)
unless such sale, transfer or disposition would be permitted under Section
10.11(c).

         10.14     Transactions with Affiliates . Not, and not permit any
Restricted Subsidiary to enter into, directly or indirectly, any Material
transaction or Material group of related transactions


51

(including the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Affiliate (other than the Company or
another Restricted Subsidiary), except as approved by a majority of the
disinterested directors of the Company, and upon fair and reasonable terms no
less favorable to the Company or such Restricted Subsidiary than would be
obtainable in a comparable arm’s-length transaction with a Person not an
Affiliate; provided that the foregoing restrictions shall not apply to Standard
Securitization Undertakings effected as part of a Permitted Securitization
Program.

         10.15     Restricted Payments . Not, and not permit any Restricted
Subsidiary to, do any of the following if an Event of Default or Unmatured Event
of Default exists or would exist immediately after giving effect thereto, (a)
declare or pay any dividends, either in cash or property, on any shares of
capital stock of any class of the Company or any Restricted Subsidiary (except
(i) dividends or other distributions payable solely in shares of common stock,
and (ii) dividends and distributions paid by a Restricted Subsidiary solely to
the Company or a Wholly-Owned Restricted Subsidiary); (b) directly or
indirectly, or through any Restricted Subsidiary, purchase, redeem or retire any
shares of capital stock of any class of the Company or any Restricted Subsidiary
or any warrants, rights or options to purchase or acquire any shares of capital
stock of the Company or any Restricted Subsidiary; or (c) make any other payment
or distribution, either directly or indirectly or through any Restricted
Subsidiary, in respect of capital stock of any class of the Company or any
Restricted Subsidiary (except payments and distributions made by a Restricted
Subsidiary solely to the Company or a Wholly-Owned Restricted Subsidiary).

         10.16     Limitation on Swap Agreements . Not, and not permit any
Restricted Subsidiary to, have any obligations (contingent or otherwise)
existing or arising under any Swap Agreement, unless such obligations are (or
were) entered into by such Person in the ordinary course of business for the
purpose of mitigating risks associated with liabilities, commitments or assets
held by such Person, and not for purposes of speculation.

         10.17     Limitation on Margin Stock . Not permit margin stock (as
defined in Regulation U of the FRB (12 CFR 221)) to constitute 25% or more of
the value of the assets of the Company and its Subsidiaries which are subject to
any limitation on sale or pledge hereunder.

         10.18     Designation of Restricted and Unrestricted Subsidiaries . At
its option, designate in writing to the Administrative Agent any Unrestricted
Subsidiary as a Restricted Subsidiary and may designate in writing to the
Administrative Agent any Restricted Subsidiary as an Unrestricted Subsidiary;
provided that (i) no such designation of a Restricted Subsidiary as an
Unrestricted Subsidiary shall be effective unless (A) such designation is
treated as a transfer under Section 10.13 and such designation is permitted by
Section 10.13, and (B) such Subsidiary does not own any stock, other equity
interest or Indebtedness of the Company or a Restricted Subsidiary; and (ii) no
such designation shall be effective unless, immediately after giving effect
thereto no Event of Default or Unmatured Event of Default would exist; provided,
further, that any Subsidiary that has been designated as a Restricted Subsidiary
or an Unrestricted Subsidiary


52

may not thereafter be redesignated as a Restricted Subsidiary or an Unrestricted
Subsidiary, as the case may be, more than once; and provided, further, that no
Securitization Entity shall be a Restricted Subsidiary unless designated as such
by the Company. Notwithstanding anything to the contrary in this Agreement, upon
any Unrestricted Subsidiary becoming a Material Subsidiary, it shall immediately
be deemed to be a Restricted Subsidiary.

         10.19     Existing Letters of Credit . (a) Use reasonable commercial
efforts to terminate all Existing Letters of Credit (by replacing them with
Letters of Credit or otherwise), other than the Existing Letters of Credit
listed on Schedule 10.19, not later than May 31, 2001 and (b) not renew or
extend any Existing Letter of Credit listed on Schedule 10.19.

.

         SECTION 11     CONDITIONS OF LENDING, ETC.

         The obligation of each Lender to make its Loans and of any Issuing
Lender to issue Letters of Credit is subject to the following conditions
precedent:

         11.1     Initial Credit Extension . The obligation of each Lender to
make its initial Loan or of any Issuing Lender to issue the initial Letter of
Credit hereunder (whichever first occurs) is subject to the conditions
precedence that (a) each of the conditions precedent specified in Section 11.2
shall have been satisfied and (b) the Administrative Agent shall have received
(i) all amounts which are then due and payable pursuant to Section 5 and (to the
extent billed) Section 14.5, (ii) evidence, satisfactory to the Administrative
Agent that all obligations of the Company under the ABN Facility (other than
obligations with respect to Existing Letters of Credit) have been (or
concurrently with the initial credit extension hereunder will be) paid in full;
and (iii) all of the following, each duly executed and dated the Closing Date
(or such earlier date as shall be satisfactory to the Administrative Agent), in
form and substance satisfactory to the Administrative Agent, and each (except
for the Notes, of which only the originals shall be signed) in sufficient number
of signed counterparts to provide one for each Lender:

         11.1.1    Notes. The Notes.

         11.1.2     Resolutions. Certified copies of resolutions of the Board of
Directors of the Company authorizing or ratifying the execution, delivery and
performance by the Company of this Agreement, the Notes and the other Loan
Documents to which the Company is a party; and certified copies of resolutions
of the Board of Directors of each Subsidiary authorizing or ratifying the
execution, delivery and performance by such Subsidiary of each Loan Document to
which such Subsidiary is a party.

         11.1.3     Consents, etc. Certified copies of all documents evidencing
any necessary corporate action, consents and governmental approvals (if any)
required for the execution, delivery and performance by the Company and each
Subsidiary of the documents referred to in this Section 11.


53

         11.1.4     Incumbency and Signature Certificates . A certificate of
the Secretary or an Assistant Secretary of the Company and each Subsidiary
certifying the names of the officer or officers of such entity authorized to
sign the Loan Documents to which such entity is a party, together with a sample
of the true signature of each such officer (it being understood that the
Administrative Agent and each Lender may conclusively rely on each such
certificate until formally advised by a like certificate of any changes
therein).

         11.1.5     Subsidiary Guaranty. The Subsidiary Guaranty executed by the
Subsidiary Guarantors.

         11.1.6     Pledge Agreement . Copies of all stock certificates, stock
powers and other items delivered under the Pledge Agreement.

         11.1.7     Subordination Agreement. The Subordination Agreement
executed by the Company and the Material Subsidiaries.

         11.1.8     Amendment to Collateral Agency and Intercreditor Agreement.
An executed amendment to the Collateral Agency and Intercreditor Agreement
substantially in the form of Exhibit E-2.

         11.1.9     Opinion of Counsel for the Company and the Subsidiary
Guarantors. The opinion of (i) Matthew Dorny, assistant general counsel of the
Company and the Subsidiary Guarantors, and (ii) Shearman & Sterling, counsel to
the Company and the Subsidiary Guarantors.

         11.1.10     Closing Certificate . A certificate of the Chief Executive
Officer, the President or any Vice President of the Company to the effect that
(i) all representations and warranties of the Company and the Subsidiary
Guarantors in this Agreement and the other Loan Documents are true and correct
in all material respects on the Closing Date; and (ii) no Event of Default or
Unmatured Event of Default exists or will result from the transactions
contemplated to occur on the proposed Closing Date.

         11.1.11     Other . Such other documents as the Administrative Agent or
any Lender may reasonably request.

         11.2     Conditions. The obligation (a) of each Lender to make each
Loan and (b) of each Issuing Lender to issue each Letter of Credit is subject to
the following further conditions precedent that:

         11.2.1     Compliance with Warranties, No Default, etc. Both before and
after giving effect to any borrowing and the issuance of any Letter of Credit
(but, if any Event of Default of the nature referred to in Section 12.1.4 shall
have occurred with respect to any other Indebtedness, without giving effect to
the application, directly or indirectly, of the proceeds thereof) the following
statements shall be true and correct:


54

         (a)     the representations and warranties of the Company and the
Subsidiary Guarantors set forth in this Agreement and the other Loan Documents
shall be true and correct in all material respects with the same effect as if
then made (except to the extent stated to relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date);

         (b)     except as disclosed by the Company to the Administrative Agent
and the Lenders pursuant to Section 9.9,

         (i)     no litigation (including derivative actions), arbitration
proceeding, labor controversy or governmental investigation or proceeding shall
be pending or, to the knowledge of the Company, threatened against the Company
or any of its Subsidiaries which might reasonably be expected to have a Material
Adverse Effect or which purports to affect the legality, validity or
enforceability of this Agreement, the Notes or any other Loan Document; and

         (ii)     no development shall have occurred in any litigation
(including derivative actions), arbitration proceeding, labor controversy or
governmental investigation or proceeding disclosed pursuant to Section 9.9 which
might reasonably be expected to have a Material Adverse Effect; and

         (c)     no Event of Default or Unmatured Event of Default shall have
then occurred and be continuing, and neither the Company nor any of its
Subsidiaries shall be in violation of any law or governmental regulation or
court order or decree where such violation or violations singly or in the
aggregate might reasonably be expected to have a Material Adverse Effect.

         11.2.2 Confirmatory Certificate. If requested by the Administrative
Agent or any Lender (acting through the Administrative Agent), the
Administrative Agent shall have received (in sufficient counterparts to provide
one to each Lender) a certificate dated the date of such requested Loan or
Letter of Credit and signed by a duly authorized representative of the Company
as to the matters set out in Section 11.2.1 (it being understood that each
request by the Company for the making of a Loan or the issuance of a Letter of
Credit shall be deemed to constitute a warranty by the Company that the
conditions precedent set forth in Section 11.2.1 will be satisfied at the time
of the making of such Loan or the issuance of such Letter of Credit), together
with such other documents as the Administrative Agent or any Lender (acting
through the Administrative Agent) may reasonably request in support thereof.

         SECTION 12     EVENTS OF DEFAULT AND THEIR EFFECT.

         12.1    Events of Default. Each of the following shall constitute an
Event of Default under this Agreement:


55

         12.1.1     Non-Payment of the Loans, etc. Default in the payment of the
principal of any Loan when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; default and
continuance thereof for five days after notice from the Administrative Agent, in
the payment when due of any reimbursement obligation with respect to any Letter
of Credit; or default in the payment of any interest on any Loan or any fee
payable hereunder for more than five Business Days after the same becomes due
and payable.

         12.1.2     Non-Compliance with Section 10 . The Company defaults in the
performance of or compliance with any term contained in Section 10.10, 10.11,
10.12, 10.13, 10.14, 10.15, 10.16 or 10.17.

         12.1.3     Non-Compliance with Provisions of This Agreement. The
Company default in the performance of or compliance with any term contained
herein (other than those referred to in Sections 12.1.1 and 12.1.2) or in any
other Loan Document and such default is not remedied within 30 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default,
and (ii) the Company or such Subsidiary receiving written notice of such default
from any Lender (any such written notice to be identified as a “notice of
default” and to refer specifically to this Section 12.1.3).

         12.1.4     Default in Payment of Other Indebtedness . (a) The Company
or any Restricted Subsidiary is in default (as principal or as guarantor or
other surety) in the payment of any principal of or premium or make-whole amount
or interest on any Indebtedness beyond any period of grace provided with respect
thereto, or (b) the Company or any Restricted Subsidiary is in default for more
than 20 Business Days in the performance of or compliance with any term of any
evidence of any Indebtedness or of any mortgage, indenture or other agreement
relating thereto or any other condition exists, and as a consequence of such
default or condition (x) such Indebtedness has become, or has been declared (or
one or more Persons are entitled to declare such Indebtedness to be) due and
payable before its stated maturity or before its regularly scheduled dates of
payment, or (y) one or more Persons have the right to require the Company or any
Restricted Subsidiary to purchase or repay such Indebtedness, or (iii) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interests), (x) the Company or any Restricted
Subsidiary has become obligated to purchase or repay any Indebtedness before its
regular maturity or before its regularly scheduled dates of payment, or (y) one
or more Persons have exercised any right to require the Company or any
Restricted Subsidiary to purchase or repay such Indebtedness; provided that the
aggregate amount of all foregoing Indebtedness with respect to which a payment,
performance or compliance default shall have occurred or a failure or other
event causing or permitting the purchase or repayment by the Company or any
Restricted Subsidiary shall have occurred exceeds $7,500,000.

         12.1.5     Bankruptcy, Insolvency, etc. (a) The Company or any Material
Subsidiary (i) is generally not paying, or admits in writing its inability to
pay, its debts as they become due, (ii) files, or consents by answer or
otherwise to the filing against it of, a petition for relief or reorganization
or arrangement or any other petition in bankruptcy, for liquidation or to take


56

advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction, (iii) makes an assignment for the benefit of
its creditors, (iv) consents to the appointment of a custodian, receiver,
trustee or other officer with similar powers with respect to it or with respect
to any substantial part of its property, (v) is adjudicated as insolvent or to
be liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing, or (b) a court or Governmental Authority of competent jurisdiction
enters an order appointing, without consent by the Company or any Material
Subsidiary, a custodian, receiver, trustee or other officer with similar powers
with respect to it or with respect to any substantial part of its property, or
constituting an order for relief or approving a petition for relief or
reorganization or any other petition in bankruptcy or for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or ordering
the dissolution, winding-up or liquidation of the Company or any Material
Subsidiary, or any such petition shall be filed against the Company or any
Material Subsidiary and such petition shall not be dismissed within 60 days.

         12.1.6     Warranties . Any representation or warranty made in writing
by or on behalf of the Company or any Subsidiary Guarantor or by any officer of
the Company or any Subsidiary Guarantor in this Agreement, any Loan Document or
in any writing furnished in connection with the transactions contemplated hereby
or thereby proves to have been false or incorrect in any material respect on the
date as of which made.

         12.1.7      Judgments. A final judgment or judgments for the payment of
money aggregating in excess of $10,000,000 are rendered against one or more of
the Company and any Restricted Subsidiary and such judgments are not, within 60
days after entry thereof, bonded, discharged or stayed pending appeal, or are
not discharged within 60 days after the expiration of such stay.

         12.1.8     Pension Plans. (i) Any Plan shall fail to satisfy the
minimum funding standards of ERISA or the Code for any plan year or part thereof
or a waiver of such standards or extension of any amortization period is sought
or granted under Section 412 of the Code, (ii) a notice of intent to
terminate any Plan shall have been or is reasonably expected to be filed with
the PBGC or the PBGC shall have instituted proceedings under ERISA Section 4042
to terminate or appoint a trustee to administer any Plan or the PBGC shall have
notified the Company or any ERISA Affiliate that a Plan may become a subject of
any such proceedings, (iii) the aggregate “amount of unfunded benefit
liabilities” (within the meaning of Section 4001(a)(18) of ERISA) under all
Plans, determined in accordance with Title IV of ERISA, shall exceed 5% of
Consolidated Net Worth as of the end of the most recently ended fiscal quarter
of the Company, (iv) the Company or any ERISA Affiliate shall have incurred or
is reasonably expected to incur any liability pursuant to Title I or IV of ERISA
or the penalty or excise tax provisions of the Code relating to employee benefit
plans, (v) the Company or any ERISA Affiliate withdraws from any Multiemployer
Plan, or (vi) the Company or any of its Subsidiaries establishes or amends any
employee welfare benefit plan that provides post-employment welfare benefits in
a manner that would increase the liability of the Company or any of its
Subsidiaries thereunder; and any such event or events described in clauses (i)
through (vi) above, either individually or together with any other such event or
events, could reasonably be expected to have a Material Adverse Effect.


57

As used in this Section 12.1.8, the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

         12.1.9     Invalidity of Guaranty, etc. The Subsidiary Guaranty ceases
to be in full force and effect with respect to any Material Domestic Subsidiary,
or any Material Domestic Subsidiary contests the validity thereof.

         12.1.10     Invalidity of Collateral Documents, etc . The Pledge
Agreement ceases to be in full force and effect with respect to any Material
Foreign Subsidiary, any Pledgor contests the validity of the Pledge Agreement,
or the Administrative Agent shall fail to have a valid, perfected and
enforceable first priority security interest in the Pledged Securities.

         12.1.11     Change of Control. A Change of Control shall occur.

         12.2     Effect of Event of Default. If any Event of Default described
in Section 12.1.5 shall occur, the Commitments (if they have not theretofore
terminated) shall immediately terminate and the Notes and all other obligations
hereunder shall become immediately due and payable and the Company shall become
immediately obligated to deliver to the Administrative Agent cash collateral in
an amount equal to the outstanding face amount of all Letters of Credit, all
without presentment, demand, protest or notice of any kind; and, if any other
Event of Default shall occur and be continuing, the Administrative Agent (upon
written request of the Required Lenders) shall declare the Commitments (if they
have not theretofore terminated) to be terminated and/or declare all Notes and
all other obligations hereunder to be due and payable and/or demand that the
Company immediately deliver to the Administrative Agent cash collateral in
amount equal to the outstanding face amount of all Letters of Credit, whereupon
the Commitments (if they have not theretofore terminated) shall immediately
terminate and/or all Notes and all other obligations hereunder shall become
immediately due and payable and/or the Company shall immediately become
obligated to deliver to the Administrative Agent cash collateral in an amount
equal to the face amount of all Letters of Credit, all without presentment,
demand, protest or notice of any kind. The Administrative Agent shall promptly
advise the Company of any such declaration, but failure to do so shall not
impair the effect of such declaration. Notwithstanding the foregoing, the effect
as an Event of Default of any event described in Section 12.1.1 or Section
12.1.5 may be waived by the written concurrence of all of the Lenders, and the
effect as an Event of Default of any other event described in this Section 12
may be waived by the written concurrence of the Required Lenders. Any cash
collateral delivered hereunder shall be held by the Administrative Agent
(without liability for interest thereon) and applied to obligations arising in
connection with any drawing under a Letter of Credit (subject to the right
thereto of any other creditor of the Company arising under the Collateral Agency
or Intercreditor Agreement). After the expiration or termination of all Letters
of Credit, such cash collateral shall be applied by the Administrative Agent to
any remaining obligations hereunder and any excess shall be delivered to the
Company or as a court of competent jurisdiction may elect.


58

SECTION 13      THE ADMINISTRATIVE AGENT.

         13.1     Appointment and Authorization. (a) Each Lender hereby
irrevocably (subject to Section 13.9) appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, the
Administrative Agent shall not have any duties or responsibilities except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

         (b)     Each Issuing Lender shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith. Each Issuing Lender shall have all of the benefits and immunities (i)
provided to the Administrative Agent in this Section 13 with respect to any acts
taken or omissions suffered by such Issuing Lender in connection with Letters of
Credit issued by it or proposed to be issued by it and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Administrative Agent”, as used in this Section 13, included such
Issuing Lender with respect to such acts or omissions and (ii) as additionally
provided in this Agreement with respect to the Issuing Lenders.

         13.2     Delegation of Duties . The Administrative Agent may execute
any of its duties under this Agreement or any other Loan Document by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects with reasonable care.

         13.3     Liability of Administrative Agent. None of the Agent-Related
Persons shall (i) be liable for any action taken or omitted to be taken by any
of them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby (except for its own gross negligence or
willful misconduct), or (ii) be responsible in any manner to any of the Lenders
for any recital, statement, representation or warranty made by the Company or
any Subsidiary or Affiliate of the Company, or any officer thereof, contained in
this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
the Company or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of the
Company or any of the Company’s Subsidiaries or Affiliates.


59

         13.4     Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
writing, resolution, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to the Company), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders as it deems appropriate and, if it so
requests, confirmation from the Lenders of their obligation to indemnify the
Administrative Agent against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all of the Lenders.

         13.5     Notice of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Event of Default or
Unmatured Event of Default except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Company referring to this Agreement,
describing such Event of Default or Unmatured Event of Default and stating that
such notice is a “notice of default”. The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to such Event of Default or Unmatured Event of Default
as may be requested by the Required Lenders in accordance with Section 12;
provided, however, that unless and until the Administrative Agent has received
any such request, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such Event
of Default or Unmatured Event of Default as it shall deem advisable or in the
best interest of the Lenders.

         13.6     Credit Decision. Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Company and its Subsidiaries, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Company and its Subsidiaries, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to the Company hereunder. Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and


60

decisions in taking or not taking action under this Agreement and the other Loan
Documents, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Company. Except for notices, reports and
other documents expressly herein required to be furnished to the Lenders by the
Administrative Agent, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial or other
condition or creditworthiness of the Company which may come into the possession
of any of the Agent-Related Persons.

         13.7     Indemnification. Whether or not the transactions contemplated
hereby are consummated, the Lenders shall indemnify upon demand the
Agent-Related Persons (to the extent not reimbursed by or on behalf of the
Company and without limiting the obligation of the Company to do so), pro rata,
from and against any and all Indemnified Liabilities; provided, however, that no
Lender shall be liable for any payment to the Agent-Related Person of any
portion of the Indemnified Liabilities resulting solely from such Person’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including reasonable fees of
attorneys for the Administrative Agent (including the allocable costs of
internal legal services and all disbursements of internal counsel)) incurred by
the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Company. The undertaking in this Section shall survive repayment
of the Loans, cancellation of the Notes, cancellation or expiration of the
Letters of Credit, any foreclosure under, or any modification, release or
discharge of, any or all of the Collateral Documents, any termination of this
Agreement and the resignation or replacement of the Administrative Agent.

         For the purposes of this Section 13.7, “Indemnified Liabilities” shall
mean: any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, charges, expenses and disbursements (including
reasonable fees of attorneys for the Administrative Agent (including the
allocable costs of internal legal services and all disbursements of internal
counsel)) of any kind or nature whatsoever which may at any time (including at
any time following repayment of the Loans and the termination, resignation or
replacement of the Administrative Agent or the replacement of any Lender) be
imposed on, incurred by or asserted against any Agent-Related Person in any way
relating to or arising out of this Agreement or any document contemplated by or
referred to herein, or the transactions contemplated hereby, or any action taken
or omitted by any such Person under or in connection with any of the foregoing,
including with respect to any investigation, litigation or proceeding (including
(a) any case, action or proceeding before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (b) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial


61

portion of its creditors; undertaken under U.S. federal, state or foreign law,
including the Bankruptcy Code, and including any appellate proceeding) related
to or arising out of this Agreement or the Commitments or the use of the
proceeds thereof, whether or not any Agent-Related Person, any Lender or any of
their respective officers, directors, employees, counsel, agents or
attorneys-in-fact is a party thereto.

         13.8     Administrative Agent in Individual Capacity. Bank of America
and its Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire equity interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with the Company and its Subsidiaries and Affiliates as though Bank of America
were not the Administrative Agent, the Issuing Lender hereunder and without
notice to or consent of the Lenders. The Lenders acknowledge that, pursuant to
such activities, Bank of America or its Affiliates may receive information
regarding the Company or its Affiliates (including information that may be
subject to confidentiality obligations in favor of the Company or such
Subsidiary) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them. With respect to their Loans,
Bank of America and its Affiliates shall have the same rights and powers under
this Agreement as any other Lender and may exercise the same as though Lender of
America were not the Administrative Agent and the Issuing Lender, and the terms
“Lender” and “Lenders” include Bank of America and its Affiliates, to the extent
applicable, in their individual capacities.

         13.9     Successor Administrative Agent . The Administrative Agent may,
and at the request of the Required Lenders shall, resign as Administrative Agent
upon 30 days’ notice to the Lenders. If the Administrative Agent resigns under
this Agreement, the Required Lenders shall, with (so long as no Event of Default
exists) the consent of the Company (which shall not be unreasonably withheld or
delayed), appoint from among the Lenders a successor administrative agent for
the Lenders. If no successor administrative agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Company, a successor administrative agent from among the Lenders. Upon the
acceptance of its appointment as successor administrative agent hereunder, such
successor administrative agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor administrative agent, and the retiring Administrative
Agent’s appointment, powers and duties as Administrative Agent shall be
terminated. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 13 and Sections 14.6 and
14.13 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement. If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor administrative agent as provided for above.
Notwithstanding the foregoing, however, Bank of America may not be removed as
the Administrative Agent at the request of the Required Lenders unless Bank of
America shall also simultaneously be replaced as an “Issuing Lender” hereunder
pursuant to documentation in form and substance reasonably satisfactory to Bank
of America.


62

         13.10    Withholding Tax .

         (a)     If any Lender is a “foreign corporation, partnership or trust”
within the meaning of the Code and such Lender claims exemption from, or a
reduction of, U.S. withholding tax under Sections 1441 or 1442 of the Code, such
Lender agrees to deliver to the Administrative Agent:

         (i)     if such Lender claims an exemption from, or a reduction of,
withholding tax under a United States tax treaty, properly completed Internal
Revenue Service (“IRS”) Forms W-8ECI before the payment of any interest in the
first calendar year and before the payment of any interest in each third
succeeding calendar year during which interest may be paid under this Agreement;

         (ii)     if such Lender claims that interest paid under this Agreement
is exempt from United States withholding tax because it is effectively connected
with a United States trade or business of such Lender, two properly completed
and executed copies of IRS Form W-8BEN before the payment of any interest is due
in the first taxable year of such Lender and in each succeeding taxable year of
such Lender during which interest may be paid under this Agreement, and IRS Form
W-9; and

         (iii)     such other form or forms as may be required under the Code or
other laws of the United States as a condition to exemption from, or reduction
of, United States withholding tax.

         Such Lender agrees to promptly notify the Administrative Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.

         (b)     If any Lender claims exemption from, or reduction of,
withholding tax under a United States tax treaty by providing IRS Form W-8ECI
and such Lender sells, assigns, grants a participation in, or otherwise
transfers all or part of the obligations of the Company to such Lender, such
Lender agrees to notify the Administrative Agent of the percentage amount in
which it is no longer the beneficial owner of such obligations of the Company
hereunder. To the extent of such percentage amount, the Administrative Agent
will treat such Lender’s IRS Form W-8ECI as no longer valid.

         (c)     If any Lender claiming exemption from United States withholding
tax by filing IRS Form W-8BEN with the Administrative Agent sells, assigns,
grants a participation in, or otherwise transfers all or part of the obligations
of the Company to such Lender hereunder, such Lender agrees to undertake sole
responsibility for complying with the withholding tax requirements imposed by
Sections 1441 and 1442 of the Code.


63

         (d)     If any Lender is entitled to a reduction in the applicable
withholding tax, the Administrative Agent may withhold from any interest payment
to such Lender an amount equivalent to the applicable withholding tax after
taking into account such reduction. If the forms or other documentation required
by clause (a) of this Section are not delivered to the Administrative Agent,
then the Administrative Agent may withhold from any interest payment to such
Lender not providing such forms or other documentation an amount equivalent to
the applicable withholding tax.

         (e)     If the IRS or any other Governmental Authority of the United
States or any other jurisdiction asserts a claim that the Administrative Agent
did not properly withhold tax from amounts paid to or for the account of any
Lender (because the appropriate form was not delivered or was not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstances which rendered the exemption from, or reduction of,
withholding tax ineffective, or for any other reason) such Lender shall
indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax or otherwise, including penalties
and interest, and including any taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent under this Section, together with all costs
and expenses (including reasonable fees of attorneys for the Administrative
Agent (including the allocable costs of internal legal services and all
disbursements of internal counsel)). The obligation of the Lenders under this
Section shall survive repayment of the Loans, cancellation of the Notes,
cancellation or expiration of the Letters of Credit, any termination of this
Agreement and the resignation or replacement of the Administrative Agent.

         13.11     Collateral Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, (a) to release any
Lien on any property granted to or held by the Administrative Agent under any
Collateral Document (i) upon termination of the Commitments and payment in full
of all Loans and all other obligations of the Company hereunder and the
expiration or termination of all Letters of Credit; (ii) which is sold or to be
sold or disposed of as part of or in connection with any disposition permitted
hereunder; or (iii) subject to Section 14.1, if approved, authorized or ratified
in writing by the Required Lenders; (b) to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Collateral Document to
the holder of any Lien on such property which is permitted by Section 10.12(h);
and (c) to release any Subsidiary from its obligations under the Guaranty if
such entity ceases to be a Subsidiary as a result of a transaction permitted
hereunder. Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Subsidiary from its obligations under the Guaranty, pursuant to this
Section 13.11.

         13.12    Non-Receipt of Funds by the Administrative Agent . Unless the
Company or a Lender, as the case may be, notifies the Administrative Agent prior
to the date on which it is scheduled to make payment to the Administrative Agent
of (a) in the case of a Lender, the proceeds of a Loan or (b) in the case of the
Company, a payment of principal, interest or fees for the account of the
Lenders, that it does not intend to make such payment, the Administrative Agent
may assume that such payment has been made. The Administrative Agent may, but
shall


64

not be obligated to, make the amount of such payment available to the intended
recipient in reliance upon such assumption. If such Lender or the Company, as
the case may be, has not in fact made such payment to the Administrative Agent,
the recipient of such payment shall, on demand by the Administrative Agent,
repay to the Administrative Agent the amount so made available together with
interest thereon in respect of each day during the period commencing on the date
such amount was so made available by the Administrative Agent until the date the
Administrative Agent recovers such amount at a rate per annum equal to (i) in
the case of payment by a Lender, the Federal Funds Rate for such day for the
first three days and, thereafter, the interest rate applicable to the relevant
Loan or (ii) in the case of payment by the Company, the interest rate applicable
to the relevant Loan (or, to the extent permitted by applicable law (x) in the
case of interest payable in Dollars and fees, the Base Rate plus the Floating
Rate Margin, and (y) in the case of interest payable in Yen, the Administrative
Agent’s cost of funds, as reasonably determined by the Administrative Agent,
plus the Eurodollar/Yen LIBOR Margin).

         SECTION 14     GENERAL.

     Waiver; Amendments. No delay on the part of the Administrative Agent or any
Lender in the exercise of any right, power or remedy shall operate as a waiver
thereof, nor shall any single or partial exercise by any of them of any right,
power or remedy preclude other or further exercise thereof, or the exercise of
any other right, power or remedy. No amendment, modification or waiver of, or
consent with respect to, any provision of this Agreement or the Notes shall in
any event be effective unless the same shall be in writing and signed and
delivered by Lenders having an aggregate Percentage of not less than the
aggregate Percentage expressly designated herein with respect thereto or, in the
absence of such designation as to any provision of this Agreement or the Notes,
by the Required Lenders, and then any such amendment, modification, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No amendment, modification, waiver or consent shall
change the Percentage of any Lender without the consent of such Lender. No
amendment, modification, waiver or consent shall (i) extend or increase the
amount of the Commitments, (ii) extend the date for payment of any principal of
or interest on the Loans or any fees payable hereunder, (iii) reduce the
principal amount of any Loan, the rate of interest thereon or any fees payable
hereunder, (iv) release any Subsidiary Guarantor from such Subsidiary
Guarantor’s obligations under the applicable Guaranty or all or substantially
all of the collateral granted under the Collateral Documents or (v) reduce the
aggregate Percentage required to effect an amendment, modification, waiver or
consent without, in each case, the consent of all Lenders. No provisions of
Section 13 or other provision of this Agreement affecting the Administrative
Agent in its capacity as such shall be amended, modified or waived without the
consent of the Administrative Agent. No provision of this Agreement relating to
the rights or duties of an Issuing Lender in its capacity as such shall be
amended, modified or waived without the consent of such Issuing Lender.

         14.2     Confirmations. The Company and each Lender agree from time to
time, upon written request received by it from the other, to confirm to the
other in writing (with a copy of each such confirmation to the Administrative
Agent) the aggregate unpaid principal amount of the Loans held by such Lender.


65

         14.3    Notices. Except as otherwise provided in Sections 2.2, 2.4 and
4.3, all notices hereunder shall be in writing (including facsimile
transmission) and shall be sent to the applicable party at its address shown on
Schedule 14.3 or at such other address as such party may, by written notice
received by the other parties, have designated as its address for such purpose.
Notices sent by facsimile transmission shall be deemed to have been given when
sent; notices sent by mail shall be deemed to have been given three Business
Days after the date when sent by registered or certified mail, postage prepaid;
and notices sent by hand delivery or overnight courier service shall be deemed
to have been given when received. For purposes of Sections 2.2, 2.4 and 4.3, the
Administrative Agent shall be entitled to rely on telephonic instructions from
any person that the Administrative Agent in good faith believes is an authorized
officer or employee of the Company, and the Company shall hold the
Administrative Agent and each other Lender harmless from any loss, cost or
expense resulting from any such reliance.

         14.4    Computations. Where the character or amount of any asset or
liability or item of income or expense is required to be determined, or any
consolidation or other accounting computation is required to be made, for the
purpose of this Agreement, such determination or calculation shall, to the
extent applicable and except as otherwise specified in this Agreement, be made
in accordance with GAAP, consistently applied; provided that if the Company
notifies the Administrative Agent that the Company wishes to amend any covenant
in Section 10 to eliminate or to take into account the effect of any change in
GAAP on the operation of such covenant (or if the Administrative Agent notifies
the Company that the Required Lenders wish to amend Section 10 for such
purpose), then the Company’s compliance with such covenant shall be determined
on the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant is
amended in a manner satisfactory to the Company and the Required Lenders.

         14.5    Regulations U . Each Lender represents that it in good faith is
not relying, either directly or indirectly, upon any margin stock as collateral
security for the extension or maintenance by it of any credit provided for in
this Agreement.

         14.6     Costs, Expenses and Taxes. The Company agrees to pay on demand
all reasonable out-of-pocket costs and expenses of the Administrative Agent
(including the reasonable fees and charges of counsel for the Administrative
Agent and of local counsel, if any, who may be retained by said counsel) in
connection with the preparation, execution, delivery and administration of this
Agreement, the other Loan Documents and all other documents provided for herein
or delivered or to be delivered hereunder or in connection herewith (including
any amendments, supplements or waivers to any Loan Documents), and all
reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees, court costs and other legal expenses and allocated costs of internal
counsel) incurred by the Administrative Agent and each Lender after an Event of
Default in connection with the enforcement of this Agreement, the other Loan


66

Documents or any such other documents. Each Lender agrees to reimburse the
Administrative Agent for such Lender’s pro rata share (based on its respective
Percentage) of any such costs and expenses of the Administrative Agent not paid
by the Company. In addition, the Company agrees to pay, and to save the
Administrative Agent and the Lenders harmless from all liability for, (a) any
stamp or other taxes (excluding income taxes and franchise taxes based on net
income) which may be payable in connection with the execution and delivery of
this Agreement, the borrowings hereunder, the issuance of the Notes or the
execution and delivery of any other Loan Document or any other document provided
for herein or delivered or to be delivered hereunder or in connection herewith
and (b) any fees of the Company’s auditors in connection with any reasonable
exercise by the Administrative Agent and the Lenders of their rights pursuant to
Section 10.2. All obligations provided for in this Section 14.6 shall survive
repayment of the Loans, cancellation of the Notes, cancellation or expiration of
the Letters of Credit and any termination of Agreement.

         14.7     Subsidiary References. The provisions of this Agreement
relating to Subsidiaries shall apply only during such times as the Company has
one or more Subsidiaries.

         14.8    Captions. Section captions used in this Agreement are for
convenience only and shall not affect the construction of this Agreement.

         14.9     Assignments; Participations.

         14.9.1    Assignments . Any Lender may, with the prior written consents
of the Company (so long as no Event of Default or Unmatured Event of Default
exists) and the Administrative Agent (which consents shall not be unreasonably
delayed or withheld and shall not be required in the case of an assignment by a
Lender to one of its affiliates or to another existing Lender), at any time
assign and delegate to one or more commercial banks or other Persons (any Person
to whom such an assignment and delegation is to be made being herein called an
“Assignee”), all or any fraction of such Lender’s Loans and Commitment (which
assignment and delegation shall be of a constant, and not a varying, percentage
of all the assigning Lender’s Loans and Commitment) in a minimum aggregate
amount equal to the lesser of (a) the amount of the assigning Lender’s remaining
Commitment and (ii) $2,500,000; provided that (i) no assignment and delegation
may be made to any Person if, at the time of such assignment and delegation, the
Company would be obligated to pay any greater amount under Section 7.6 or
Section 8 to the Assignee than the Company is then obligated to pay to the
assigning Lender under such Sections (and if any assignment is made in violation
of the foregoing, the Company will not be required to pay the incremental
amounts) and (ii) the Company and the Administrative Agent shall be entitled to
continue to deal solely and directly with such Lender in connection with the
interests so assigned and delegated to an Assignee until the date when all of
the following conditions shall have been met:

         (x)     five Business Days (or such lesser period of time as the
Administrative Agent and the assigning Lender shall agree) shall have passed
after written notice of such assignment and delegation, together with payment
instructions, addresses and related


67

information with respect to such Assignee, shall have been given to the Company
and the Administrative Agent by such assigning Lender and the Assignee;

         (y)     the assigning Lender and the Assignee shall have executed and
delivered to the Company and the Administrative Agent an assignment agreement
substantially in the form of Exhibit D (an “Assignment Agreement”), together
with any documents required to be delivered thereunder, which Assignment
Agreement shall have been consented to by the Company and the Administrative
Agent (to the extent applicable) and accepted by the Administrative Agent; and

         (z)     the assigning Lender or the Assignee shall have paid the
Administrative Agent a processing fee of $3,500.

From and after the date on which the conditions described above have been met,
(a) such Assignee shall be deemed automatically to have become a party hereto
and, to the extent that rights and obligations hereunder have been assigned and
delegated to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder, and (b) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned and
delegated by it pursuant to such Assignment Agreement, shall be released from
its obligations hereunder. If the Assignee was not previously a party hereto,
then within five Business Days after effectiveness of any Assignment Agreement,
the Company shall execute and deliver to the Administrative Agent (for delivery
to the Assignee) a new Note in favor of the Assignee. Any attempted assignment
and delegation not made in accordance with this Section 14.9.1 shall be null and
void.

         Notwithstanding the foregoing provisions of this Section 14.9.1 or any
other provision of this Agreement, any Lender may at any time assign all or any
portion of its Loans and its Note to a Federal Reserve Bank (but no such
assignment shall release any Lender from any of its obligations hereunder).

         14.9.2    Participations . Any Lender may at any time sell to one or
more commercial banks or other Persons participating interests in any Loan owing
to such Lender, the Note held by such Lender, the Commitment of such Lender, the
direct or participation interest of such Lender in any Letter of Credit or any
other interest of such Lender hereunder (any Person purchasing any such
participating interest being herein called a “Participant”); provided that any
Lender selling any such participating interest shall give notice thereof to the
Company. In the event of a sale by a Lender of a participating interest to a
Participant, (x) such Lender shall remain the holder of its Note for all
purposes of this Agreement, (y) the Company and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations hereunder and (z) all amounts payable by the
Company shall be determined as if such Lender had not sold such participation
and shall be paid directly to such Lender. No Participant shall have any direct
or indirect voting rights hereunder except with respect to any of the events
(excluding the events described in clause (v) thereof) described in the fourth
sentence of Section 14.1, and each Lender agrees that no participation agreement
which such Lender enters


68

into with any Participant shall grant such Participant any such rights. The
Company agrees that if amounts outstanding under this Agreement and the Notes
are due and payable (as a result of acceleration or otherwise), each Participant
shall be deemed to have the right of setoff in respect of its participating
interest in amounts owing under this Agreement, any Note and with respect to any
Letter of Credit to the same extent as if the amount of its participating
interest were owing directly to it as a Lender under this Agreement or such
Note; provided that such right of setoff shall be subject to the obligation of
each Participant to share with the Lenders, and the Lenders agree to share with
each Participant, as provided in Section 7.5. The Company also agrees that each
Participant shall be entitled to the benefits of Section 7.6 and Section 8 as if
it were a Lender (provided that no Participant shall receive any greater
compensation pursuant to Section 7.6 or Section 8 than would have been paid to
the participating Lender if no participation had been sold).

         14.10     Governing Law. This Agreement and each Note shall be a
contract made under and governed by the internal laws of the State of New York.
Whenever possible each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement. All obligations of the Company and rights of the
Administrative Agent and the Lenders expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable law.

         14.11     Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement.

         14.12     Successors and Assigns. This Agreement shall be binding upon
the Company, the Lenders and the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of the Company, the
Lenders and the Administrative Agent and the successors and assigns of the
Lenders and the Administrative Agent.

         14.13     Indemnification by the Company. In consideration of the
execution and delivery of this Agreement by the Administrative Agent and the
Lenders and the agreement to extend the Commitments provided hereunder, the
Company hereby agrees to indemnify, exonerate and hold the Administrative Agent,
each Lender, each of their respective Affiliates and each officer, director,
employee and agent of any of the foregoing (each a “Lender Party”) free and
harmless from and against any and all actions, causes of action, suits, losses,
liabilities, damages and expenses, including reasonable attorneys’ fees and
charges and, without duplication, allocated costs of staff counsel
(collectively, for purposes of this Section 14.13, the “Indemnified
Liabilities”), incurred by any Lender Party as a result of, or arising out of,
or relating to (i) any tender offer, merger, purchase of stock, purchase of
assets or other similar transaction financed or proposed to be financed in whole
or in part, directly or indirectly, with the


69

proceeds of any Loan, (ii) the use, handling, release, emission, discharge,
transportation, storage, treatment or disposal of any hazardous substance at any
property owned, leased or operated by the Company or any Subsidiary, (iii) any
violation of any Environmental Law with respect to conditions at any property
owned, leased or operated by the Company or any Subsidiary or the operations
conducted thereon, (iv) the investigation, cleanup or remediation of offsite
locations at which the Company or any Subsidiary or their respective
predecessors are alleged to have directly or indirectly disposed of hazardous
substances or (v) the execution, delivery, performance or enforcement of this
Agreement or any other Loan Document by any of the Lender Parties, except for
any Indemnified Liabilities arising on account of any such Lender Party’s gross
negligence or willful misconduct. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, the Company hereby agrees to
make the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities which is permissible under applicable law. Nothing set
forth above shall be construed to relieve any Lender Party from any obligation
it may have under this Agreement.

         (b)    All obligations provided for in this Section 14.13 shall survive
repayment of the Loans, cancellation of the Notes, cancellation or expiration of
the Letters of Credit, any foreclosure under, or any modification, release or
discharge of, any or all of the Collateral Documents and any termination of this
Agreement.

         14.14     Forum Selection and Consent to Jurisdiction. ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE
COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE
ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. THE COMPANY HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. THE COMPANY FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK. THE
COMPANY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM
THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE
EXTENT THAT THE COMPANY HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR


70

OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE COMPANY HEREBY
IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.

         14.15     Waiver of Jury Trial. EACH OF THE COMPANY, THE ADMINISTRATIVE
AGENT AND EACH BANK HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY
OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION WITH
ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.

         14.16     Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Company in respect of any such sum due from it to the Administrative Agent
hereunder or under any other Loan Document shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent of any sum adjudged to be so due
in the Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent in the Agreement Currency, the
Company agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
the applicable Company (or to any other Person who may be entitled thereto under
applicable law).


71

Delivered as of the day and year first above written.

NU SKIN ENTERPRISES, INC.


By:
Title:


BANK OF AMERICA, N.A., as Administrative
Agent


By:
Title:


BANK OF AMERICA, N.A., as Issuing Lender and
as a Lender


By:
Title:


BANK ONE, UTAH, NA, as a Lender


By:
Title:





S-1

SCHEDULE 1.1

PRICING SCHEDULE

         The Floating Rate Margin, the Eurodollar/Yen LIBOR Margin, the
Commitment Fee Rate and the rate per annum applicable for Letter of Credit fees,
respectively, shall be determined in accordance with the table below and the
other provisions of this Schedule 1.1.




                                        Level I        Level II    Level III
                                        -------        --------    ---------
Eurodollar/Yen LIBOR Margin and fee
for standby Letters of Credit             1.50%         1.75%         2.00%
of Credit

Floating Rate Margin                      0.50%         0.75%         1.00%

Commitment Fee Rate                      0.375%        0.500%        0.625%





         Level I applies when the Leverage Ratio is less than 1.00 to 1.0.

         Level II applies when the Leverage Ratio is equal to or greater than
1.00 to 1.0 but less than 1.50 to 1.0.

         Level III applies when the Leverage Ratio is equal to or greater than
1.50 to 1.0.

         Initially, the applicable Level shall be based on the Leverage Ratio as
of March 31, 2001. The applicable Level shall be adjusted, to the extent
applicable, 45 days (or, in the case of the last quarterly fiscal period of any
fiscal year, 90 days) after the end of each quarterly fiscal period, beginning
with the quarterly fiscal period ending June 30, 2001, based on the Leverage
Ratio as of the last day of such quarterly fiscal period; provided that if the
Company fails to deliver the financial statements required by Section 10.1.1 or
10.1.2, as applicable, and the related certificate required by Section 10.1.3 by
the 45th day (or, if applicable, the 90th day) after any quarterly fiscal
period, Level III shall apply until such financial statements are delivered.


1

SCHEDULE 2.1

LENDERS AND PERCENTAGES




                             Amount of
Bank                         Commitment                         Percentage
----                        ------------                        ----------

Bank of America, N.A.       $ 30,000,000                           50%
Bank One, Utah, NA          $ 30,000,000                           50%



TOTALS                      $ 60,000,000                          100%




1

SCHEDULE 14.3

ADDRESSES FOR NOTICES


NU SKIN ENTERPRISES, INC.

75 West Center Street
One Nu Skin PlazaM
Provo, Utah 54601
Attention: Brian Lords
Telephone: (801) 345-6014
Facsimile: (801) 345-6099

BANK OF AMERICA, N.A., as Administrative
Agent, Issuing Lender and Lender

231 South LaSalle Street
Chicago, Illinois 6069
Attention: Paula Z. Kramp
Telephone: (312) 828-3898
Facsimile: (312) 987-0303

BANK ONE, UTAH, NA,
as a Lender
80 West Broadway, Suite 200
Salt Lake City, Utah 84101
Attention: Mark F. Nelson
Telephone: (801) 481-5041
Facsimile: (801) 481-5351


1